   Case 1:21-cv-00030-MJT Document 1 Filed 01/25/21 Page 1 of 6 PageID #: 1




                              UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                   BEAUMONT DIVISION

LORENE WRIGHT                                    §            CIVIL ACTION
     Plaintiff                                   §
                                                 §
VS.                                              §            NO. 1:21-CV-30
                                                 §
WALMART STORES TEXAS, L.L.C.                     §
    Defendant                                    §            JURY

                         DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        COMES NOW Defendant, WALMART STORES TEXAS, LLC, in accordance with 28

U.S.C.§§ 1332, 1441, and 1446 et seq., and files its Notice of Removal of the above-styled case

from the 163rd Judicial District Court of Orange County, Texas, to the United States District

Court for the Eastern District of Texas, Beaumont Division, based on diversity of citizenship of

the parties.

        Pursuant to the applicable federal statutes and the Local Rules for the Eastern District of

Texas, Defendant attaches the following documents in support of this Notice of Removal:

        1. Attachment A -      State Court Petition;

        2. Attachment B -      Citation of Service and Notice of Service of Process on Walmart
                               Stores Texas, LLC;

        3. Attachment C -      Defendant Walmart Stores Texas, LLC’s State Court Answer;

        4. Attachment D -      Certified Copy of Civil Docket;

        5. Attachment E -      List of Parties and Counsel;

        6. Attachment F -      State Court Information Sheet; and,

        7. Attachment G -      Plaintiff’s Response to Defendant’s Request for Admissions.




                                                                                                 1
   Case 1:21-cv-00030-MJT Document 1 Filed 01/25/21 Page 2 of 6 PageID #: 2




The documents attached hereto as Attachment “A” through “C” comprise true and correct copies

of all executed process and pleadings served upon Defendant and of all documents filed in the

state court action. The documents attached hereto as Attachment “G” is a true and correct copy

of Plaintiff’s Responses to Request for Admissions.

       In filing this Notice of Removal, Defendant expressly reserves all other questions other

than that of removal, for the purpose of further pleadings.

                                           I.
                                   STATE COURT ACTION

       Plaintiff’s Original Petition, styled Lorene Wright vs. Walmart Stores Texas, L.L.C.,

Cause No. B200932-C, was filed on November 20, 2020, in Orange County, Texas, and assigned

to the 163rd Judicial District Court of Orange County, Texas, located at 801 W Division Ave,

Orange, TX 77630.

                                            II.
                                PLAINTIFF’S ALLEGATIONS

       Plaintiff alleges she was a customer at the Walmart store located in Vidor, TX. See

Exhibit “A” – Plaintiff’s Original Petition, at § 4 and 5. Plaintiff claims that she suffered severe

and disabling injuries and damages when, she slipped and fell due to water in front of an ice

machine. Id. Plaintiff alleges that Defendant’s conduct and that of its agents, servants and

employees, negligently, willfully, and/or knowingly permitted the area in question to become

dangerous and failed to warn Plaintiff of the dangerous condition. Id. Plaintiff alleges that

Defendant owed a duty to the general public, including Plaintiff, to use ordinary care, including

the duty to inspect, warn, and/or cure. Id. Plaintiff alleges that Defendant was guilty of various

acts, wrongs and omissions each of which constituted negligence, and that such negligence was a

proximate cause of the injuries and damages alleged by Plaintiff. Id. Plaintiff further alleges




                                                                                                  2
   Case 1:21-cv-00030-MJT Document 1 Filed 01/25/21 Page 3 of 6 PageID #: 3




that Defendant owed her a duty to exercise ordinary care to keep the premises in a reasonably

safe condition, inspect the premises to discover latent defects, and to make safe any defects or

give an adequate warning of any dangers. Id.            Plaintiff further alleges that Defendant’s

negligence was a proximate result of Plaintiff’s injuries. Id.

                                         III.
                         PARTIES - DIVERSITY OF CITIZENSHIP

       Plaintiff, Lorene Wright, is a resident of Vidor, Orange County, Texas.

       Defendant, Walmart Stores Texas, LLC, is a Delaware limited liability company, and is

an indirectly, wholly-owned subsidiary of Wal-Mart, Inc. The sole member of Walmart Stores

Texas, LLC, is Walmart Real Estate Business Trust. The sole unit holder of Walmart Real

Estate Business Trust is Walmart Property Co. which is a wholly owned subsidiary of Walmart

Stores East, LP. Walmart Stores East, LP, a Delaware limited partnership, of which WSE

Management, LLC, is the general partner, and WSE Investment, LLC, is the limited partner.

The sole member of WSE Management, LLC, and WSE Investment, LLC, is Walmart Stores

East, LLC (fka Walmart Stores East, Inc.), whose parent company is Walmart, Inc.              The

principal place of business of Walmart Stores Texas, LLC, is Bentonville, Arkansas. Walmart,

Inc., is a Delaware corporation with its principal place of business in Arkansas. Accordingly,

there is complete diversity of citizenship between Plaintiff and the Defendant. 28 U.S.C. §§

1332, 1441.

                                          IV.
                                AMOUNT IN CONTROVERSY

       The state court action is one over which this Court has original jurisdiction under the

provisions of 28 U.S.C. § 1332 since it is a civil action wherein the matter in controversy




                                                                                                 3
   Case 1:21-cv-00030-MJT Document 1 Filed 01/25/21 Page 4 of 6 PageID #: 4




allegedly exceeds the minimum jurisdictional limits of this Court exclusive of interest and costs

and is between citizens of different states.

       Plaintiff’s Petition did not allege a specific damage amount. However, in Plaintiff’s

Response to Defendant’s Request for Admissions No. 1 dated January 4, 2021, Plaintiff denies

she is suing for $75,000 or less. See Exhibit G – Plaintiff’s Response to Request for Admission

No. 1. Accordingly, Defendant has established that Plaintiff’s alleged amount in controversy is

sufficient to confer federal jurisdiction in this Court. For the reasons stated above, this Court has

original jurisdiction of this case pursuant to 28 U.S.C. §1332(a).

                                           V.
                                     REMOVAL IS TIMELY

       Removal is timely.        Defendant, Walmart Stores Texas, LLC, received Plaintiff’s

Responses to Defendant’s Request for Admissions on January 4, 2021, See Exhibit G.

Accordingly, the Responses were received less than 30 days from filing this Notice of Removal.

See 28 U.S.C. § 1446(b).

                                                 VI.
                                               VENUE

       This is a statutorily proper venue under the provisions of 28 U.S.C. § 1441(a) because the

district and division embrace the place where the removed action has been pending.


                                    VII.
              FILING WITH STATE COURT AND NOTICE TO PLAINTIFF

       Upon filing of this Notice of Removal of the cause, Defendant gave written notice of the

filing to the Plaintiff through Plaintiff’s counsel as required by law. A copy of this Notice is also

being filed with the 163rd Judicial District Court of Orange County, Texas, where this cause was




                                                                                                   4
   Case 1:21-cv-00030-MJT Document 1 Filed 01/25/21 Page 5 of 6 PageID #: 5




originally filed. A copy of all processes, pleadings, and orders has been filed separately with this

Court pursuant to 28 U.S.C. § 1446(a).

                                              VIII.
                                            PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant, WALMART STORES TEXAS,

LLC, prays that the United States District Court for the Eastern District of Texas, Beaumont

Division, accept this Notice of Removal and assume jurisdiction of this matter and issue any

orders and processes necessary to bring Plaintiff, LORENE WRIGHT, and Defendant,

WALMART STORES TEXAS, L.L.C., before it, and to effectively prevent further proceedings

of this case in the 163rd Judicial District Court of Orange County, Texas.

                                              Respectfully submitted,

                                              MEHAFFY WEBER, P.C.

                                              /s/ Karen L. Spivey
                                              KAREN L. SPIVEY
                                              KarenSpivey@mehaffyweber.com
                                              Federal Id. No.11680
                                              Texas Bar No. 18955100
                                              ATTORNEY IN CHARGE FOR DEFENDANT,
                                              WALMART STORES TEXAS, LLC
                                              GORDON R. PATE
                                              GordonPate@mehaffyweber.com
                                              Federal Id. No. 9811
                                              Texas Bar No. 15563000
                                              P.O. Box 16
                                              Beaumont, TX 77704-0016
                                              2615 Calder Avenue, Suite 800
                                              Beaumont, TX 77702
                                              Ph:     409-835-5011
                                              Fx:     409-835-5177




                                                                                                  5
   Case 1:21-cv-00030-MJT Document 1 Filed 01/25/21 Page 6 of 6 PageID #: 6




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has been

forwarded to opposing counsel of record on this 25th day of January, 2021, in accordance with

the Federal Rules of Civil Procedure by certified mail, addressed as follows:

Mr. Cody A. Dishon
SBN: 24082113
cdishon@thefergusonlawfirm.com
Mr. Javier Cabanillas
SBN: 24094234
jcabanillas@thefergusonlawfirm.com
THE FERGUSON LAW FIRM, L.L.P.
350 Pine Street, Suite 1440
Beaumont TX 77701
Ph:    409-832-9700
Fx:    409-832-9708

                                             /s/ Karen L. Spivey______
                                             KAREN L. SPIVEY




                                                                                           6
